  Case 8:19-cv-00962-GW-AGR Document 48 Filed 09/12/19 Page 1 of 2 Page ID #:256


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-962-GW-AGRx                                           Date      September 12, 2019
 Title             Spectrum Laboratories, LLC v. Michael Tandberg, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Anne Kielwasser
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Nicole Poltash                                    Michael M. Ahmadshahi
                    Matthew J. Cavanaugh
 PROCEEDINGS:                TELEPHONIC SCHEDULING CONFERENCE


The Court sets the following:



                                     EVENT                                       DEADLINE/HEARING
 Plaintiff to serve “Disclosure of Asserted Claims and Infringement          September 26, 2019
 Contentions.” (N.D. CAL. LPR 3-1)
 Defendant to serve “Invalidity Contentions.” (N.D. CAL. LPR 3-3)            November 11, 2019
 Parties exchange lists of claim terms to be construed. (N.D. CAL.           November 25, 2019
 LPR 4-1)
 Exchange of Preliminary Claim Constructions and Extrinsic                   December 16, 2019
 Evidence. (N.D. CAL. LPR 4-2)
 Plaintiff to serve “Damages Contentions.” (N.D. CAL. LPR 3-8)               December 30, 2019
 File Joint claim construction and prehearing statement. (N.D. CAL.          January 10, 2020
 LPR 4-3)
 Defendants to serve “Responsive Damages Contentions.” (N.D.                 January 29, 2020
 CAL. LPR 3-9)
 Mediation Cutoff                                                            January 31, 2020

                                                                                                   :    05
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 8:19-cv-00962-GW-AGR Document 48 Filed 09/12/19 Page 2 of 2 Page ID #:257


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-962-GW-AGRx                                         Date      September 12, 2019
 Title          Spectrum Laboratories, LLC v. Michael Tandberg, et al.


 Post-Mediation Status Conference                                        February 3, 2020 at 8:30 a.m.
 Completion of Claim Construction Discovery. (N.D. CAL. LPR              February 10, 2020
 4-4)
 Concurrent Claim Construction briefs. (N.D. CAL. LPR 4-5)               February 24, 2020
 2/24/2020 (opening briefs); 3/9/2020 (response briefs);
 3/16/2020 (reply briefs)
 Markman Hearing (N.D. CAL. LPR 4-6)                                     March 30, 2020 at 8:30 a.m.




                                                                                              :    05
                                                          Initials of Preparer   JG
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 2 of 2
